UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09195 SAFUNDS- INVESTMENTTRUST (Exact name of registrant as specified in charter) 3055 Olin Avenue, Suite 2000San Jose, California 95128 (Address of principal executive offices) (Zip Code) Steven K. McGinnis, Esq.Chief Legal OfficerSA Funds - Investment Trust3055 Olin Ave., Suite 2000San Jose, CA. 95128 (Name and Address of Agent for Service) Copies to: Brian F. Link Vice President and Managing CounselState Street Bank and Trust CompanyMail Code: JHT 1732200 Clarendon StreetBoston, MA 02116 R. Darrell MountsCounsel to the TrustK&L Gates LLP1treet, N.W.Washington, D.C. 20006 Registrant’s telephone number, including area code: (408) 260-3100 Date of fiscal year end: June 30 Date of reporting period: March 31, 2010 SA U.S. Fixed Income FundPORTFOLIO OF
